Exhibit 10.38

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made as of January 2, 2002, by and between ICT GROUP, INC., a
Pennsylvania corporation (hereinafter called “Company”), and Jan Jones an
individual (hereinafter called “Employee”).

 

WITNESSETH

 

Employee is currently employed by Company and Company wishes to continue to
employ Employee, and Employee wishes to continue to be in the employ of Company,
on the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, Company and Employee
agree as follows:

 

1. Employment. Company hereby employs Employee as Senior Vice President Quality
Management and Development and Employee hereby accepts employment by Company for
the period of time and upon the terms, conditions and restrictions contained in
this Agreement.

 

2. Duties and Responsibilities.

 

(a) Employee agrees to assume such duties and responsibilities normally
associated with the position indicated above, and as may be assigned to Employee
by the Chief Executive Officer or President of the Company or their designee
from time to time. Employee shall perform any other duties reasonably required
by Company and, if requested by Company, shall serve as an officer or director
of Company without additional compensation.

 

(b) Throughout the term of this Agreement, Employee shall devote Employee’s
entire working time, energy, skill and best efforts to the performance of
Employee’s duties hereunder in a manner which will faithfully and diligently
further the business and interest of Company. During the term of this Agreement,
Employee may not, directly or indirectly, do any work for any other company.

 

3. Term. This Agreement shall be for a term of one (1) year, commencing on
January 2, 2002 and ending on December 31, 2002 unless sooner terminated as
hereinafter provided. Unless either party elects to terminate this Agreement at
the end of the original or any renewal term by giving the other party written
notice of such election



--------------------------------------------------------------------------------

Employment Agreement

 

Page 2

 

at least ninety (90) days before the expiration of the then current term, this
Agreement shall be deemed to have been renewed for an additional term of one (1)
year commencing on the day after the expiration of the current term, unless
sooner terminated as hereinafter provided.

 

4. Compensation.

 

(a) For all of the service rendered by Employee to Company, Employee shall
receive a gross annual salary of $135,000 less taxes and other deductions
required by law, payable in reasonable periodic installments in accordance with
Company’s regular payroll practices in effect from time to time.

 

(b) In addition to Employee’s base salary, Company may pay Employee from time to
time such bonuses or other additional compensation as Company may determine in
its soles discretion.

 

(c) Throughout the term of this Agreement, Employee shall be eligible to
participate in Company’s insurance and other benefit plans and programs subject
to their terms, conditions and restrictions. Nothing herein shall preclude
Company from modifying or terminating any insurance or other benefit plan or
program.

 

(d) Employee shall accrue vacation pay at a rate of 1.75 days per full-month of
employment.

 

(e) Employee will not receive any remuneration or any other benefit from any
client or any other company or individual in connection with any transaction in
which Company is involved, directly or indirectly. Nor will Employee assign or
give any part of the compensation which he receives from Company to any other
employee, agent or representative of Company, to any client or any of its
employees, agents or representatives, or to any other person or entity involved,
directly or indirectly, with Company.

 

  5. Expenses. Company will reimburse Employee for all reasonable expenses
incurred by Employee in connection with the performance of Employee’s duties
hereunder upon receipt of vouchers therefor satisfactory to Company and in
accordance with Company’s regular reimbursement procedures and practices in
effect from time to time.



--------------------------------------------------------------------------------

Employment Agreement

 

Page 3

 

6. Post-Termination Payments.

 

(a) If Employee is terminated by Company pursuant to Paragraph 10 hereof,
Company shall pay to Employee a monthly severance payment in an amount equal to
Employee’s monthly salary at the time of termination for six (6) months

 

(b) Employee shall make reasonable efforts to obtain replacement income (through
employment and other sources) during the period in which Employee receives
post-termination payments from Company.

 

(c) Company’s obligation to make post-termination payments pursuant to Paragraph
6(a) shall be offset by any compensation earned by Employee, as an employee,
consultant, independent contractor or otherwise, during the period in which
Employee receives such post-termination payments.

 

(d) Company’s obligations under Paragraph 6(a) shall cease in the event Employee
fails to make reasonable efforts to obtain replacement income or in the event
Employee breaches any of the restrictions or obligations set forth in Paragraphs
12 and 13 of this Agreement.

 

7. Inability. If Employee is unable to perform the essential functions of
Employee’s job, with or without reasonable accommodations, for whatever reason,
for a period of thirteen (13) consecutive weeks or for a cumulative period of
nineteen (19) weeks during any twelve-month period, Company shall have the right
to terminate Employee’s employment, in which event Company shall have no further
obligations or liabilities hereunder after the date of such termination. The
termination of Employee’s employment with Company pursuant to this Paragraph
shall not release Employee from Employee’s obligations and restrictions under
Paragraphs 12 and 13 of this Agreement.

 

8. Death. If Employee dies, Company shall have no further obligations or
liabilities to Employee’s estate or legal representative or otherwise after the
date of his death.

 

9. Discharge for Cause. Company may discharge Employee at any time for “Cause”,
which shall include, but not be limited to: willful misconduct, fraud,
misappropriation, malfeasance, misfeasance, nonfeasance, embezzlement, gross
negligence, self-dealing, dishonesty, misrepresentation, conviction of a crime
of moral turpitude, or material violation by Employee of any Company policy or
provision of this



--------------------------------------------------------------------------------

Employment Agreement

 

Page 4

 

Agreement. In the event Company terminates Employee’s employment for Cause,
Company shall have no further obligations or liabilities to Employee after the
date of such discharge. The termination of Employee’s employment with Company
pursuant to this Paragraph shall not release Employee from Employee’s
obligations and restrictions under Paragraphs 12 and 13 of this Agreement.

 

10. Discharge Not for Cause. Notwithstanding any other provision of this
Agreement, Company may discharge Employee at any time without cause by providing
Employee with 30 days written notice, which notice Company may waive, in whole
or in part, in its sole discretion, by paying Employee for such 30 days. Upon
termination of Employee pursuant to this Paragraph, Company shall be obligated
to provide Employee with post-termination payments in accordance with Paragraph
6, but shall have no further obligations or liabilities to Employee after the
date of his termination. The termination of Employee’s employment with Company
pursuant to this paragraph shall not release Employee from Employee’s
obligations and restrictions under Paragraphs 12 and 13 of this Agreement.

 

11. Termination by Employee. Employee may terminate Employee’s employment under
this Agreement at any time by providing Company with 30 days written notice,
which notice Company may waive, in whole or in part, in its sole discretion, by
paying Employee for such 30 days, Company shall have no further obligations or
liabilities to Employee after the date of his termination. The termination of
Employee’s employment with Company pursuant to this Paragraph shall not release
Employee from Employee’s obligations and restrictions under Paragraphs 12 and 13
of this Agreement.

 

12. Company Property.

 

(a) All advertising, sales, manufacturers’ and other materials or articles or
information, including without limitation data processing reports, client sales
analyses, invoices, price lists or information, samples or any other materials
or data of any kind furnished to Employee by Company or developed by Employee on
behalf of Company or at Company’s direction or for Company’s use or otherwise in
connection with Employee’s employment hereunder, are and shall remain the sole
and confidential property of Company.

 

(b) Immediately upon termination of Employee’s employment, whether by Employee
or Company, whether during the term of this Agreement, upon its

 

 



--------------------------------------------------------------------------------

Employment Agreement

 

Page 5

 

expiration or subsequent to its expiration, Employee shall deliver to Company,
all Company property (for example, keys and credit cards) and all documents,
books, records, lists and other documents relating to Company’s business,
regardless of where or by whom said writings were kept or prepared, retaining no
copies.

 

(c) In the event Employee receives notice from Company that Employee’s
employment is or will be terminated or Employee provides Company with notice of
Employee’s intent to resign, within five (5) days of receiving or providing such
notice, and thereafter as may be requested by Company, Employee shall provide
Company with a list of all clients and potential clients with whom Employee is
working and/or negotiating and a summary of the status of each matter with which
Employee is involved, directly or indirectly.

 

13. Restrictive Covenants, Trade Secrets, Etc.

 

(a) For a period of one (1) year after the termination of Employee’s employment
with Company, for any reason whatsoever, whether during the term of this
Agreement, upon its expiration or subsequent to its expiration, whether by
Employee or Company, Employee shall not for Employee’s own benefit or for the
benefit of any third party, directly or indirectly, in any capacity, participate
in any of the following activities: (i) hire or do any business with any
employee of Company or otherwise induce or attempt to influence any employee of
Company to terminate his or her employment with Company; (ii) divert, solicit,
or do any business with any current, former (within two (2) years of the date of
termination), or potential (engaged in discussion with Company as of the date of
termination) client of Company; or (iii) cause or attempt to cause any current,
former, or potential client to refrain from doing business with Company. In
light of the fact that the clients of Company will be engaged in operations
nationwide and Company will be contacting potential customers for its clients
throughout the entire United States, the restrictions set forth in this
Paragraph 13(a) shall apply throughout the entire United States.

 

(b) During the term of this Agreement and at all times thereafter, Employee
shall not use for Employee’s personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of any person, firm,
association or company other than Company, any material referred to in Paragraph
12 above or any information regarding the business methods, business policies,
procedures, techniques,



--------------------------------------------------------------------------------

Employment Agreement

 

Page 6

 

research or development projects or results, trade secrets, or other knowledge
or processes of or developed by Company or any names and addresses of clients or
customers or any data on or relating to past, present or prospective clients or
customers or any other confidential information relating to or dealing with the
business operations or activities of Company, made known to Employee or learned
or acquired by Employee while in the employ of Company.

 

(c) Any and all writing, inventions, improvements, processes, procedures and/or
techniques which Employee may make, conceive, discover or develop, either solely
or jointly with any other person or persons, at any time during the term of this
Agreement, whether during working hours or at any other time and whether at the
request or upon the suggestion of Company or otherwise, which relate to or are
useful in connection with any business now or hereafter carried on or
contemplated by Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of Company.
Employee shall make full disclosure to Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in Company. Employee
shall write and prepare all specifications and procedures regarding such
inventions, improvements, processes, procedures and techniques and other aid and
assist Company so that Company can prepare and present applications for
copyright or Letters Patent therefor and can secure such copyright or Letters
Patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that Company
shall be the sole and absolute owner thereof in all countries in which it may
desire to have copyright or patent protection. Employee shall not be entitled to
any additional or special compensation or reimbursement regarding any and all
such writings, inventions, improvements, processes, procedures and techniques,
except that Company shall reimburse Employee for any expenses which Employee may
incur in vesting absolute title thereto in Company.

 

(d) Employee acknowledges that the restrictions contained in the foregoing
subparagraphs (a), (b), and (c), in view of the nature of the business in which
Company is engaged, and in view of the nature and geographic scope of the duties
of Employee, are reasonable and necessary in order to protect the legitimate
interests of Company, and that any violation thereof would result in irreparable
injuries to Company,



--------------------------------------------------------------------------------

Employment Agreement

 

Page 7

 

and Employee therefore acknowledges that, in the event of his violation of any
of these restrictions, Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which Company may be entitled.

 

(e) Employee agrees that if any or any portion of the foregoing covenants or the
application thereof, is construed to be invalid or unenforceable, the remainder
of such covenant or covenants shall not be affected and the remaining covenant
or covenants shall then be given full force and effect without regard to the
invalid or unenforceable portion(s). If the covenant is held to be unenforceable
because of the area covered, the duration thereof or the scope thereof, Employee
agrees that the court making such determination shall have the power to reduce
the area and/or the duration and/or scope thereof, and the covenant shall then
be enforceable in its reduced form.

 

(f) If Employee violates any of the restrictions contained in the foregoing
subparagraph (a), the restrictive period shall not run in favor of Employee from
the time of the commencement of any violation until such time as the violation
shall be cured by Employee to the satisfaction of Company.

 

14. Prior Agreements. Employee represents to Company (a) that there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful his execution of this Agreement or
Employee’s employment hereunder; (b) there are no agreements, restrictions or
understandings whatsoever to which Employee is a party which place any
limitations as to the companies or individuals with whom Employee may do
business; (c) that Employee’s execution of this Agreement and Employee’s
employment hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which Employee is a party and by which
Employee is bound; and (d) that Employee is free and able to execute this
Agreement and to enter into employment by Company.

 

15. Miscellaneous.

(a) Waiver. The waiver by Company of a breach of any provision of this Agreement
by Employee shall not operate or be construed as a waiver of any

 

 



--------------------------------------------------------------------------------

Employment Agreement

 

Page 8

 

subsequent breach by Employee. No waiver shall be valid unless in writing and
signed by Company’s Chief Executive Officer.

 

(b) Controlling Law. This Agreement and all questions relating to validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, and
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

 

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed in the case of Company, to its Chief Executive
Officer at its principal place of business, and in case of Employee, to
Employee’s home address,

 

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of Company and its successors and assigns and shall be binding
upon Employee, Employee’s heirs and legal representatives.

 

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written. The express terms hereof
control and supersede any course of performance an/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing and signed by the Company’s Chief
Executive Officer.



--------------------------------------------------------------------------------

Employment Agreement

 

Page 9

 

(h) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

(i) Survival. The covenants contained in Paragraphs 12 and 13 shall survive the
expiration of this Agreement and the termination of Employee’s employment.

 

(j) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement in
Langhorne, Pennsylvania as of the date first above written.

 

ICT GROUP, INC.   EMPLOYEE By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    John J. Brennan    



--------------------------------------------------------------------------------

 

Amendment to Employment Agreement

 

This Amendment is entered into as of September 1, 2002 by and between ICT Group,
Inc, a Pennsylvania corporation (hereinafter called “Company”) and Jan Jones, an
individual (hereinafter called “Employee”).

 

Whereas, Company and Employee have entered into that certain employment
agreement dated January 2, 2002 (hereinafter the “Employment Agreement”); and

 

Whereas, in consideration of the continued employment of Employee, and deeming
it to be in Company’s best interest, Company and Employee now wish to amend a
certain provision of the Employment Agreement.

 

Now, therefore in consideration of the covenants and promise contained herein,
and intending to be legally bound hereby, Company and Employee hereby agree as
follows:

 

  1. Section 6(a), Post-Termination Payments: Section 6(a) of the Employment
Agreement is hereby amended by deleting Section 6(a) in its entirety and
replacing it with a new Section 6(a) to read as follows: “(a) If Employee is
terminated by Company pursuant to Paragraph 10 hereof, Company shall pay to
Employee a monthly severance payment in an amount equal to Employee’s monthly
salary at the time of termination for nine (9) months provided that Employee
executes at the time of Employee’s termination of employment a General Release
satisfactory to Company of any and all claims which Employee may have arising
out of or relating to Employee’s employment with and/or termination of
employment with Company.”

 

  2. Effective Date: The change to the Employment Agreement set forth in this
Amendment shall become effective on September 1, 2002.

 

  3. No Other Changes: Except as set forth herein, the Employment Agreement
shall remain unchanged and in full force and effect.

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date and year first above written.

 

ICT Group, Inc.   EMPLOYEE By:  

John J.Brennan

--------------------------------------------------------------------------------

  Signature:  

Janice Jones

--------------------------------------------------------------------------------

Name:   /s/ JOHN J. BRENNAN   Name:   /s/ JANICE JONES Title:   Chief Executive
Officer        